       Case 2:19-cv-00130-AJS-LPL Document 46 Filed 04/29/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
  RICHARD ANTHONY DISCO,                        )          Civil Action No. 2:19-cv-00130
                                                )
                        Plaintiff,              )
                                                )          District Judge Arthur J. Schwab
                       v.                       )          Magistrate Judge Lisa Pupo Lenihan
                                                )
  SHELLY LEE THOMPSON, et al.,                  )
                                                )          ECF Nos. 33 and 43
                        Defendants.             )



   ORDER ON DEFENDANTS’ MOTION TO DISMISS, PLAINTIFF’S POTENTIAL
      OBJECTION AND PLAINTIFF’S MOTION TO AMEND COMPLAINT


       Plaintiff initiated this action in February 2019, and it was reopened on payment of the

filing fee in March, 2019. See ECF No. 3; Complaint (ECF No. 4.) The case was referred to

United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in accordance with

the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       The Magistrate Judge's Report and Recommendation (ECF No. 41), filed on April 9,

2020, recommended that the Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint,

ECF No. 33, be granted in part and denied in part. More specifically, it was recommended that

Defendants’ Motion to Dismiss be granted as to Plaintiff’s (1) claims against individual

Defendants in their official capacities or against the Defendant Parole Board, and (2) claim for

damages for mental or emotional injury, and that said Motion be otherwise denied. More

specifically, the Report concluded that pro se Plaintiff’s §1983 claim for Constitutional violation

of his Fourteenth Amendment due process rights is sufficient to survive said Motion.




                                                    1
       Case 2:19-cv-00130-AJS-LPL Document 46 Filed 04/29/20 Page 2 of 4



       The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, they had fourteen (14) days

to file any objections, and that unregistered ECF users were given an additional three (3) days

pursuant to Federal Rule of Civil Procedure 6(d). No objections to the Report have been filed.

Plaintiff has filed a “Potential Objection to Permitting Defendants to File Objections”. ECF No.

45. Said Objection is not, however, to the Report and Recommendation but to the appointment

of a District Judge and the related issuance of a Report subject to adoption in this case.

Plaintiff’s Objection reflects his misunderstanding that although Plaintiff and certain Defendants

have entered their consent to trial/jurisdiction by the United States Magistrate Judge in this case,

the yet-unidentified John/Jane Doe defendant has, of course, not. Thus, full consent has not

attained. Moreover, any objection to Defendants’ filing became moot upon expiration of the

filing deadline.

       Plaintiff has also filed a Motion to Amend Complaint, expressly to add a claim for

compensatory damages, which Plaintiff misunderstands as suggested by the Report and

Recommendation. ECF No. 43. The Report and Recommendation observed that a pro se

plaintiff’s designation of particular damages, i.e., punitive damages, does not as a general rule

preclude a liberal reading of said the complaint to include other damages to which the pro se

plaintiff may ultimately be plausibly entitled. ECF No. 41 at 9. It also noted that Plaintiff would

be given leave to further amend his complaint if and when appropriate, and that Defendants were

not entitled to dismissal of a punitive damages claim at this time. Under the law of this Circuit,

Plaintiff has not, however, stated any claim, or suggestion of a claim, that would entitle him to

compensatory damages. See, e.g., Allah v. Al-Hafeez, 226 F.3d 247 (3d Cir. 2000) (holding that,

in accordance with the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e), in a §




                                                 2
       Case 2:19-cv-00130-AJS-LPL Document 46 Filed 04/29/20 Page 3 of 4



1983 action brought by a prisoner, compensatory damages are only available for actual injuries

suffered, and no claim may be maintained for mental or emotional injury absent a claim for

physical injury); see also Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299 (1986). Plaintiff

may, however, maintain a claim for nominal damages for violation of his Fourteenth

Amendment rights, and no further amendment of his complaint is necessary to effect that

claim. See id. Plaintiff also maintains at this time his claim for potential punitive damages, as

set forth in the Report and Recommendation. See ECF No. 41 at 20. Plaintiff’s Motion to

Amend Complaint, ECF No. 43, will therefore be denied.

       After review of the pleadings and documents in the case, together with the

Report and Recommendation, the following Order is entered:



       AND NOW, this 29th day of April, 2020,

       IT IS HEREBY ORDERED that the Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint, ECF No. 33, is (1) GRANTED with prejudice as to Plaintiff’s (1)

claims against individual Defendants in their official capacities or against the Defendant Parole

Board, and (2) claim for damages for mental or emotional injury, and (2) DENIED as it relates

to all other claims.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Complaint, ECF

No. 43, is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 42)

of Magistrate Judge Lenihan, dated April 9, 2020, is adopted as the opinion of the Court.


                                                     BY THE COURT:



                                                 3
      Case 2:19-cv-00130-AJS-LPL Document 46 Filed 04/29/20 Page 4 of 4




                                          Judge Arthur J. Schwab
                                          United States District Judge




cc:   Henry Unseld Washington
      AM-3086
      S.C.I. Somerset
      1600 Walters Mill Rd
      Somerset, PA 15510
      Via First Class U.S. Mail

      Counsel for Defendants
      Via Electronic Mail




                                      4
